Exhibit 10.1

 



CONVERSION AGREEMENT

 

This Conversion Agreement (this “Agreement”), dated as of June 23, 2020, is by
and among Genius Brands International, Inc., a Nevada corporation (the
“Company”) and the undersigned holder (the “Holder”) of senior secured
convertible notes (“Notes”) and common stock purchase warrants (“Warrants”)
issued pursuant to that certain Securities Purchase Agreement, dated March 11,
2020, by and among the Company and the purchasers identified on the signature
pages thereto (collectively, the “March 2020 Purchasers” and such Securities
Purchase Agreement, the “March 2020 Purchase Agreement”). Capitalized terms used
and not otherwise defined herein shall have the meanings set forth for such
terms in the March 2020 Purchase Agreement.

 

 

 

W I T N E S S E T H

 

 

WHEREAS, the Company has requested that the Holder convert all of the
outstanding principal amount of such Holder’s Note pursuant thereto;

 

WHEREAS, a portion of such Holder’s Note was purchased pursuant to an Investor
Note which must be repaid as a condition to the conversion of such portion of
the Holder’s Note;

 

WHEREAS, in consideration for the repayment of the Investor Note and conversion
of the Notes, the Company shall file a registration statement registering the
resale of all of the shares of Common Stock underlying the Notes;

 

NOW THEREFORE, the parties hereto, each intending to be legally bound, and in
consideration of the mutual covenants and acts set forth herein, agree as
follows:

 

1.Prepayment of Investor Notes and Conversion of Notes. Holder hereby agrees to
prepay in full the Investor Note held by it as set forth on such Holder’s
signature page hereto and tender a Notice of Conversion for the conversion in
full of the Notes. The conversion of the Notes shall otherwise be pursuant to
the terms of the Notes.

 

2.Leakout Agreement. The Holder shall have entered into the leak-out agreement
in the form of Annex A attached hereto (“Leak-Out Agreement”).

 

3.Registration Statement. The Company agrees that it will file a registration
statement (“Registration Statement”) on or before June 26, 2020 covering the
resale of the shares of Common Stock issuable upon conversion of the Notes
issued pursuant to the March 2020 Purchase Agreement and will use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective as promptly as practicable; provided that such Registration
Statement will only cover the resale of the shares of Common Stock issuable to
the Holder and other March 2020 Purchasers that enter into a leak-out agreement
in form and substance identical to Leak-Out Agreement. The Company shall not
file any other registration statement until 30 days following the date that the
Registration Statement (and any other registration statement required to
register for resale all of the shares issued and issuable to the Holder pursuant
to the Notes) is declared effective by the Commission.

 

4.Company Representation. After giving effect to the transactions contemplated
hereunder and other conversion agreements consummated with the other March 2020
Purchasers the number of shares of Common Stock issued and outstanding shall be
217,609,359.

 

4.        Counterparts; Facsimile Signatures. This Agreement may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

 

[Signature Pages Follow]

 

 

 



 1 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

 



  GENIUS BRANDS INTERNATIONAL, INC.       ___________________________   Name:  
Title:

 



 

 







 

 

 

 

 

 

[Investor Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

 

 

 


                                                                     
[Print Name of Holder]

 

 

 

                                                                     
[Signature]

      Name:  

Title:

 

Principal amount of Investor Note:

 

Principal Amount of conversion of Note:

 

Number of Shares to be issued upon conversion of Note:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

Form of Leak-Out Agreement

 

LEAK-OUT AGREEMENT

 

June __, 2020

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and between GENIUS BRANDS INTERNATIONAL,
INC., a Nevada corporation (the “Company”), and the person or persons named on
the signature pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, March 11,
2020, by and among the Company and the Holder (the “Purchase Agreement”) in
connection with the offering (the “Offering”) of the Company, pursuant to which
the Holder and certain other purchasers acquired senior secured convertible
notes (“Notes”) and (b) common stock purchase warrants (“Warrants”) in a private
placement exempt from the registration requirements of the Securities Act.
Capitalized terms not defined herein shall have the meaning as set forth in the
Purchase Agreement, unless otherwise set forth herein.

 

The Holder agrees solely with the Company that beginning on the time that the
Company notifies the Holder (which shall be simultaneously with the time that
the Company notifies all Other Holders (as defined below)) that a resale
registration statement on Form S-3 registering the resale of the shares of
Common Stock underlying the Note and Warrant issued to the Holder pursuant to
the Purchase Agreement has been declared effective (the “Effective Date”) and
ending at 4:00 pm (New York City time) on the 30th day following the Effective
Date (such period, the “Restricted Period”), neither the Holder, nor any
affiliate of such Holder which (x) had or has knowledge of the transactions
contemplated by the Purchase Agreement, (y) has or shares discretion relating to
such Holder’s investments or trading or information concerning such Holder’s
investments, including in respect of the Securities, or (z) is subject to such
Holder’s review or input concerning such affiliate’s investments or trading
(together, the “Holder’s Trading Affiliates”), collectively, shall sell, dispose
or otherwise transfer, directly or indirectly, (including, without limitation,
any sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), shares of Common
Stock of the Company, or shares of common stock of the Company underlying any
Common Stock Equivalents (as defined in the Purchase Agreement), held by the
Holder on the date hereof, including the shares of Common Stock of the Company
issuable upon conversion of Notes and the exercise of Warrants (collectively,
the “Restricted Securities”), in an amount representing more than ___%[1] of the
trading volume of the Common Stock as reported by Bloomberg, LP on each
applicable Date of Determination (“Leak-Out Percentage”); provided, that the
foregoing restriction shall not apply to any actual “long” (as defined in
Regulation SHO of the Securities Exchange Act of 1934, as amended) sales by the
Holder or any of the Holder’s Trading Affiliates at a price greater than $2.00
(in each case, as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or other similar events occurring after the date
hereof) provided, further, the foregoing restriction shall not apply to any
actual “long” sales of shares of Common Stock purchased in open market
transactions by the Holder or any of the Holder’s Trading Affiliates during the
Restricted Period.

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, but not less than
all, of any Restricted Securities to any Person (an “Assignee”) in a transaction
which does not need to be reported on the consolidated tape on the Principal
Market, without complying with (or otherwise limited by) the restrictions set
forth in this Leak-Out Agreement; provided, that as a condition to any such sale
or transfer an authorized signatory of the Company and such Assignee duly
execute and deliver a leak-out agreement in the form of this Leak-Out Agreement.

 

The Company shall have no right to repay any portion of the Investor’s debt
during the period beginning on the date hereof and ending at the end of the
Restricted Period.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Purchase Agreement.

 

 

________________________

 

[1]        30% in the aggregate.

 

 

 



 5 

 

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto, including but not limited to any
prior leak-out agreements entered into between the Holder and the Company.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Sections 5.9 and
Section 5.20 of the Purchase Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the Purchase Agreement (each, an “Other Holder”) or under any other
agreement, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any such other
agreement. Nothing contained herein, in this Leak-Out Agreement or in any other
agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and the Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Leak-Out
Agreement or any other agreement and the Company acknowledges that the Holder
and the Other Holders are not acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Leak-Out Agreement or
any other agreement. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Leak-Out Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities
substantially in the form of this Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a “Settlement Document”), is or
will be more favorable to such Other Holder than those of the Holder and this
Leak-Out Agreement. If, and whenever on or after the date hereof, the Company
enters into a Settlement Document with terms that are materially different from
this Leak-Out Agreement, then (i) the Company shall provide notice thereof to
the Holder promptly following the occurrence thereof and (ii) the terms and
conditions of this Leak-Out Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Settlement Document, provided that upon written notice to the Company at
any time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Leak-Out Agreement shall apply to the Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Holder. The provisions of this
paragraph shall apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 

 



 6 

 

 

The parties hereto have executed this Leak-Out Agreement as of the date first
set forth above.

 



  Sincerely,       GENIUS BRANDS INTERNATIONAL, INC.               By:
_____________________   Name: Michael Jaffa   Title: General Counsel & Corporate
Secretary

 

 

Agreed to and Accepted:

 

“HOLDER”

 

__________________

 

By: ____________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

